Citation Nr: 1634641	
Decision Date: 09/02/16    Archive Date: 09/09/16

DOCKET NO.  14-27 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of traumatic brain injury, including memory loss.

2.  Entitlement to service connection for headaches, to include as associated with residuals of traumatic brain injury.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meawad, Counsel

INTRODUCTION

The Veteran served on active duty from September 1972 to October 1979.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The issues of a higher rating for residuals of traumatic brain injury and service connection for headaches are addressed in the Remand portion of the decision below.


FINDINGS OF FACT

Tinnitus cannot be reasonably disassociated with the Veteran's active duty service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

The Veteran claims that his tinnitus is a result of his inservice noise exposure.  Tinnitus is recognized as being capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran reported during the March 2013 VA examination that he had intermittent tinnitus that was occasionally bothersome in the quiet.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.

The Veteran's military occupational specialty during service was that of aircraft maintenance specialist and tactical aircraft maintenance technician.  The Veteran reported having noise exposure during service.  The Board finds that the Veteran's report of noise exposure is credible and consistent with the circumstances of his service, as indicated in official military records.  See 38 U.S.C.A. § 1154(a) (West 2014).  As such, the Board finds that the Veteran experienced exposure to loud noise in service.  The remaining question is whether the current tinnitus is related to any aspect of the Veteran's military service, to include exposure to loud noise.

Service treatment records are silent for any complaints of tinnitus.  The Veteran was afforded a VA examination in March 2013.  The examiner opined that the Veteran's tinnitus was "less likely as not" caused by or a result of military noise exposure as hearing was normal at separation, the claims file was silent for tinnitus, and the Veteran stated that tinnitus began five to ten years ago, which was 14 to 19 years after military separation.  

However, in a July 2013 statement, the Veteran stated that he did not report that tinnitus only existed for five to ten years and that tinnitus had always existed to some degree since his military service, although he never complained about it during service.  

The Board finds that service connection in this case is warranted for tinnitus.  As previously stated, tinnitus is recognized as being capable of lay observation.  See Charles, 16 Vet. App. at 374.  The VA examiner opined that the Veteran's tinnitus was "less likely as not" caused by or a result of military noise exposure; however, no underlying rationale was provided as to how the conclusion was reached; the examiner merely listed the evidence the opinion was based on.  On the other hand, the Veteran stated that he noticed tinnitus during service and after service.  As the Veteran observed tinnitus during service and following service, and his statements are found to be credible, the Board finds that after resolving the benefit of the doubt in favor of the Veteran, the current tinnitus cannot be reasonably disassociated with his military service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran seeks service connection for headaches, to include as associated with residuals of traumatic brain injury.  He was provided with VA examinations in March 2013 and March 2015 to determine whether headaches are related to service or his service-connected residuals of traumatic brain injury; however, the examination opinions are inadequate for the purposes of adjudicating the Veteran's claim.  

The same examiner provided both the March 2013 and March 2015 examinations and did not address headaches in the examinations stating that "filling out a headache template [compensation and pension] was not indicated on information obtained from the Veteran."  However, the Veteran has stated that he has chronic headaches, which he treats with over the counter medication.  The Board finds that the opinion is not adequate as no underlying rationale was provided as to how the conclusion was reached.  Nieves-Rodriguez, 22 Vet. App. at 304.  As such, an opinion must be obtained as to whether the Veteran's headaches are related to service or his service-connected residuals of traumatic brain injury.  Based on the foregoing, the Board finds it necessary to remand the claim for another VA opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Further, as the development for the claim for service connection for headaches could have an impact on the outcome of the issue of a higher rating for residuals of a traumatic brain injury as headaches is considered in the criteria for subjective symptoms of residuals of a traumatic brain injury, that issue is considered inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, the Board finds that the higher rating for residuals of a traumatic brain injury issue should be remanded as well.

Accordingly, the case is remanded for the following action:

1.  The Veteran's electronic claims file must be provided to a neurologist, who has not previously examined the Veteran, to determine whether a headache disorder is related to his military service.  If another examination or further tests to provide the opinion are needed, they must be conducted.  

After a review of the evidence of record, to include the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's headaches are related to his military service.  The examiner must consider the February 1978 service treatment record showing treatment for headaches.

The examiner must also provide an opinion as to whether the Veteran's headaches are a residual of his service-connected traumatic brain injury.  Specifically, the examiner must determine whether the Veteran's headaches are a subjective symptom of his traumatic brain injury or may be associated with cognitive impairment or other areas of dysfunction, or are they a residual with a distinct diagnosis.  

In offering this opinion, the examiner must specifically acknowledge and discuss the competent lay evidence regarding in-service noise exposure, as well as the Veteran's statements of continuity of tinnitus since service.  The examiner must specifically discuss the Veteran's assertions as to inservice and post-service headaches and symptomatology.  The examiner is advised that the Veteran's statements are competent evidence of experiencing headaches and symptomatology during his service and thereafter.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  After the development requested has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until she receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


